DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/08/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 52 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (WO 2012/086170 A1) as set forth in the Final Rejection filed 06/28/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 47, 48, 53, 54, 56-58, 60, 74, 81, 88, and 89 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (WO 2012/086170 A1) as set forth in the Final Rejection filed 06/28/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 46, 49, 50, and 75 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (WO 2012/086170 A1) as set forth in the Final Rejection filed 06/28/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2013/0306959 A1 as the English equivalent of WIPO publication WO 2012/086170 A1 (herein referred to as “Ikeda et al.”).

Allowable Subject Matter
7.	Claims 46-50, 53, 54, 56-58, 60, 74-77, 81, 88, and 89 are allowed.
	The closest prior art is provided by Ikeda et al. (WO 2012/086170 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    26
    99
    media_image1.png
    Greyscale

([0015]) where A = substituted or unsubstituted nitrogen-containing heterocyclic group such as pyridine and pyrimidine and B = substituted or unsubstituted aromatic hydrocarbon group ([0016]-[0017], [0084]).  The Cz(s) include the following ([0085]-[0086]):

    PNG
    media_image2.png
    171
    202
    media_image2.png
    Greyscale

([0087]) where Y1-2 = independently a substituent group ([0088]).  Ikeda et al. discloses the following embodiment:

    PNG
    media_image3.png
    318
    538
    media_image3.png
    Greyscale

(page 39).  However, it is the position of the Office that neither Ikeda et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups on the benzene ring of Formula (II).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786